NEBEKER, Chief Judge,
concurring.
I note with concern the candid, yet offhanded, way in which appellant’s counsel acknowledges that he has not previously raised the issue, application of 38 U.S.C. § 354(b), which is the basis for the present motion for summary reversal. While I would otherwise agree with analysis provided by the majority, because the issue could have been and was not raised in appellant’s initial appeal and is not directly related to the purpose for which the case was remanded, compliance with 38 U.S.C. § 7104(d)(1) (formerly 4004(d)!), I would *63deny the motion on the basis that the issue has been waived.
In Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990), this Court previously noted that,
[advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court. Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation. Cf. Flanagan v. United States, 465 U.S. 259, 263-64 [104 S.Ct. 1051, 1053-54, 79 L.Ed.2d 288] (1984); Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373-74 [101 S.Ct. 669, 672-73, 66 L.Ed.2d 571] (1981) (the finality doctrine requires that all errors made at the trial court level be included in a single appeal).
That we considered the arguments belatedly raised by the Secretary in Fugere is best characterized as the exception rather than the rule.
If, as in this case, an appellant believes that the Board of Veterans’ Appeals has not applied a statute or regulation which is to the appellant’s advantage, there is nothing which precludes him from assigning as error the Secretary’s asserted omission. My view of the issues which may be legitimately raised after a case has been remanded are those which were raised in the initial appeal and those which are directly related to the purpose for which the case in remanded. Appellant’s initial appeal limited his assignments of error to whether factual findings by the Board were clearly erroneous pursuant to 38 U.S.C. 7261(a)(4) (formerly 4061(a)(4)). Because the factual findings of the Board were not supported by reasons or bases which the Court could review, the case was remanded for compliance with the requirement of 38 U.S.C. § 7104(d)(1) that the Board provide an adequate statement of reasons or bases. An appeal from the supplemental decision of the Board should thus be limited to whether the Board complied with the Court’s order to furnish an adequate statement of reasons or bases and whether the findings initially challenged as clearly erroneous were in fact so.
Because the issue of whether § 354(b) was properly considered by the Board was not raised in appellant’s initial brief and because it is not directly related to the purpose for which the case was remanded, I would deny his motion on the grounds that the issue has been waived. Cf. McCleskey v. Zant, — U.S. -, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991) (failure to include issue in initial petition for habeas corpus relief constitutes an abuse of the process except for narrow exceptions).